      Case 1:19-cr-00374-DAB Document 34 Filed 01/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------X
United States of America,

                                                  19 Cr. 374 (DAB)
                                                        ORDER
          v.


Michael Avenatti,

                    Defendant.
---------------------------------------X
DEBORAH A. BATTS, United States District Judge.



     Defendant filed a Motion for Jury Questionnaire on November

12, 2019. (ECF No. 25.) The Government was to respond by December

12, 2019. On December 6, 2019, the Defendant withdrew his Motion.

(ECF No. 33.)

     A trial date in this matter has been set for, April 21, 2020,

at 9:30 A.M.

     The Parties shall submit two hard copies of their proposed

Voir Dire requests to the Court no later than March 31, 2020, at

4:00 P.M. Each Party’s Voir Dire requests shall include: (1) the

names of all the people sitting at counsel table during the trial;

(2) one merged alphabetized list containing both the names of all

witnesses who may testify and all the individuals whose names may
         Case 1:19-cr-00374-DAB Document 34 Filed 01/07/20 Page 2 of 2



be mentioned at trial; and (3) if applicable, the names and

addresses of any location whose name might be mentioned at trial.

       In addition, the Government shall inform the Court in its

proposed       Voir   Dire    requests    of    all    investigative       techniques

employed, including but not limited to whether undercover agents,

accomplice       witnesses,        cooperating    witnesses         or    confidential

informants were used; whether any witness needs the use of a

language interpreter, and, if so, what language(s); whether wire

taps     are    involved;      whether    there       are   audio    CDs       or   video

surveillance DVDs, and if so, what language is spoken on them; and

whether a search warrant was executed in the case.

       In   addition,        the   Government     shall     submit       its    proposed

Requests to Charge to the Court and to Defendant no later than

March 31, 2020, at 4:00 P.M.               In accordance with the Court’s

Individual Practices, Defendant shall respond to the Government’s

proposed Requests to Charge no later than April 7, 2020 at 4:00

P.M.     The Requests to Charge shall be submitted to Chambers both

in two hard copies and on a CD in Word.                       There shall be no

extensions.

SO ORDERED.

DATED:         New York, New York
               January 7, 2020
